Per Curiam.

The sale made by, the testator, after making his will was, pro tanto, a revocation of the will. This would certainly be the operation as to the disposition of any other property owned by him, and there can be no solid reason why it should not be so with respect to this wench. It ought to be observed, that she is not claimed as a slave for life,but only until she is 25 year's of age, having been born since July, 1799. A will has no effect, or operation, until the death of the testator. No person can claim any right, or interest, under it. It is completely under the control and direction of the testator. Although a manumission of a slave does not rest upon the principles of a contract, but is an act of benevolence, sanctioned by the statute, and made obligatory, if in writing; yet such writing ought to pass out of the hands, and from under the control of the master. In all the cases we have had before us on this question, the certificate of the master has either been delivered to the slave, or to some third person for his benefit, and the act has thereby become consummated. But in the case before us, it must be considered as only resting in intention. No act has been done that is binding on the master. . We are of opinion, therefore, that the girl is not entitled to her freedom.
Judgment accordingly.